153 F.3d 729
98 CJ C.A.R. 3860
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff--Appellee,v.Khammouk NAMPHENGSONE, Defendant--Appellant.
No. 97-3079.
United States Court of Appeals, Tenth Circuit.
July 15, 1998.

Before PORFILIO, KELLY, and HENRY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
Khammouk Namphengsone appeals his conviction and sentence after a guilty plea.  After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not assist the determination of this appeal.  See Fed.  R.App. P. 34(a); 10th Cir.  R. 34.1.9.  We exercise jurisdiction under 28 U.S.C. § 1291 and order the case submitted without oral argument.


3
The government charged Mr. Namphengsone with robbery (a violation of 18 U.S.C. § 1951) and carrying or using a firearm during a robbery during which a murder was committed ( a violation of 18 U.S.C. § 924(i)(1)).  After Mr. Namphengsone pleaded guilty to both counts, the government filed a motion for downward departure pursuant to § 5K1.1 of the United States Sentencing Guidelines.  The district court granted the motion and sentenced Mr. Namphengsone to concurrent terms of imprisonment of 240 months on Count 1 and 264 months on Count 2.


4
In this appeal, Mr. Namphengsone's attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).  Mr. Namphengsone's attorney states that the appeal presents no non-frivolous legal questions for review.  He declares that Mr. Namphengsone entered a valid plea of guilty and that Mr. Namphengsone's sentence was lawfully imposed.


5
Upon the filing of the Anders brief, this court afforded Mr. Namphengsone an opportunity to respond.  No response has been received from him.


6
We agree with Mr. Namphengsone's counsel and the government.  The record establishes that Mr. Namphengsone entered into the guilty plea knowingly and voluntarily and in compliance with Fed.R.Crim.P. 11 and that the district court properly determined his sentence.


7
Accordingly, we grant the motion to withdraw filed by Mr. Namphengsone's counsel and affirm Mr. Namphengsone's conviction and sentence.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3